Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
detector…”, “a falling range estimator…”, and “a decision unit..” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites “…detector that detects a fall enable area on a ground surface…”, “…falling range estimator that estimates a falling range…”, and “…decision unit that decides a flight route…”. These combinations of elements merely describe [the performance of] a generic computer that is used as a tool to perform the abstract idea.. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are 1) mere instructions to implement the abstract idea on a computer, 2) simply 

Claims 8 and 15 recite substantially similar limitations and those limitations, when given their broadest reasonable interpretation, may be performed in the human mind. Overall, these limitations are abstract ideas and claims 1, 11 and 16 are directed to a judicial exception.

With regard to dependent claims 2 – 7, no ‘additional’ elements were identified that would integrate the judicial exception into a practical application. Therefore, claims 2 – 7 are rejected under the same abstract idea rationale.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 - 6, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180114450 A1 to Glaab et al (“Glaab”).

Regarding claim 1, Glaab teaches an information processing apparatus comprising: a detector that detects a fall enable area on a ground surface (crash site) based on a flying body video obtained (captured by onboard camera information system 104 – fig. 1; note also 725 in fig. 7) when a flying body (UAS 300; fig. 3) captures a ground area spreading below while moving (fig. 5 supports the ground area spreading estimator that estimates (causes to check) a falling range (distance) on the ground surface in case of a fall (a site is selected based on distance to the site; ¶¶0050 at least); and a decision unit that decides a flight route (flight route/path - ¶¶0010-1, 0018, 0022, 0044-50) of the flying body such that the falling range is covered by the detected fall enable area (a decision is made as to how far the UAS can travel and lay out a route to the ‘fall area’ – landing site; ¶¶0022, 0047).

Regarding claim 2, Glaab’s teaching, wherein the falling range estimator estimates the falling range on the ground surface in case of a fall of the flying body, based on a position, a height, and a moving speed of the flying body (as taught by GPS technology; ¶¶0029, 0037).

Regarding claim 4, Glaab’s teaching, wherein the detector evaluates the fall enable area on the ground surface stepwise in accordance with the degree to which a fall is acceptable, and the decision unit selects one level of fall enable area from a plurality of levels of fall enable areas in accordance with an urgency of movement of the flying body (the fall [crash] 

Regarding claim 5, Glaab’s teaching, wherein the detector detects the fall enable area in accordance with a type of the flying body (the UAS can be a fixed wing aircraft; ¶0024).

Regarding claim 6, Glaab’s teaching, wherein the detector detects the fall enable area in accordance with a type of a fall enable object (obstacle/object) included in the flying body video (¶¶0033, 0042, 0045-6).

Regarding claim 8, Glaab teaches an information processing method comprising: detecting a fall enable area on a ground surface (crash site) based on a flying body video obtained (captured by onboard camera information system 104 – fig. 1; note also 725 in fig. 7) when a flying body (UAS 300; fig. 3) captures a ground area spreading below while moving (fig. 5 supports the ground area spreading below the moving UAS; ¶0018); estimating (causing to check) a falling range on the ground surface in case of a fall (a site is selected based on distance to the site; ¶¶0050 at least); and deciding a flight route (flight route/path - ¶¶0010-1, 0018, 0022, 0044-

Regarding claim 9, Glaab teaches a non-transitory computer readable medium storing an information processing program for causing a computer to execute a method, comprising: detecting a fall enable area on a ground surface (crash site) based on a flying body video obtained (captured by onboard camera information system 104 – fig. 1; note also 725 in fig. 7) when a flying body (UAS 300; fig. 3) captures a ground area spreading below while moving (fig. 5 supports the ground area spreading below the moving UAS; ¶0018); estimating (causing to check) a falling range (distance) on the ground surface in case of a fall (a site is selected based on distance to the site; ¶¶0050 at least); and deciding a flight route (flight route/path - ¶¶0010-1, 0018, 0022, 0044-50) of the flying body such that the falling range is covered by the detected fall enable area (a decision is made as to how far the UAS can travel and lay out a route to the ‘fall area’ – landing site; ¶¶0022, 0047).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Glaab as applied to claim 1 above, and further in view of U.S. 20170004714 A1 to Rhee (“Rhee”).

As discussed above, Glaab teaches all of the limitations of base claim 1 except for the further limitation of claim 3, namely, wherein the falling range estimator further estimates the falling range based on information about wind that influences the flying body.

However, Rhee teaches, in the same field of endeavor of information processing involving flying body, wherein the falling range estimator further estimates the falling range based on information about wind that influences the flying body (¶¶0047, 0056).

It would have been obvious to one of ordinary skill in the art before the effective filing date of this invention to have modified Glaab’s teaching by including information about wind that influences the flying body as evidenced by Rhee in order to enhance safety (¶¶0001, 0027).



Miscellaneous
Claim 7 appears allowable, but a final determination will be made upon Applicant’s overcoming the §101 rejection noted above

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955.  The examiner can normally be reached on M-R 0530-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.